Citation Nr: 1102549	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-06 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for lung disability, to 
include chronic obstructive pulmonary disease (COPD) and asthma.

2.  Entitlement to service connection for hypertension, to 
include as secondary to lung disability.

3.  Entitlement to service connection for heart disability, to 
include as secondary to lung disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel
INTRODUCTION

The Veteran was a member of the Army National Guard from December 
1961 to January 1964 with a period of active duty for training 
(ACDUTRA) from August 1962 to January 1963 as well as various 
other periods of ACDUTRA and inactive duty for training 
(INACDUTRA), and subsequently a member of the Air National Guard 
and Air Force Reserve from January 1964 to January 1968 with 
various periods of ACDUTRA and INACDUTRA. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in November 2008, a statement of the 
case was issued in January 2009, and a substantive appeal was 
received in February 2009.  

Additional evidence was received in August 2010, which has not 
been considered by the RO.  However, in light of the need to 
remand, the RO will have the opportunity to consider this 
evidence. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking service connection for a lung disability.  
A service examination prior to his period of ACDUTRA in August 
1962 documented that the Veteran had asthma, which was noted to 
be of a lifelong duration.  However, an internal medicine consult 
found no contraindication toward continuation of active duty.  
After service, the Veteran was afforded a VA examination in 
September 2008.  The examiner opined that there was no 
aggravation of the Veteran asthmatic condition beyond its natural 
course due to or a result of active military duty.  

However, the Veteran has stated that during his period of 
ACDUTRA, he was required to clean 25 to 30 rifles a day using a 
benzene cleaning solvent.  He asserts that this prolonged 
exposure to benzene contributed to his current lung disability.  
In support of his contention, he has submitted a September 2008 
statement from a fellow National Guard member as well as 
publications concerning the health risks of benzene.  Moreover, 
service personnel records showed that he was in infantry and his 
military occupational specialty was combat demo specialist.  The 
Veteran's representative has requested a remand for a VA 
examination to offer an opinion with respect to the Veteran's 
contentions concerning exposure to benzene.  Moreover, an August 
2010 statement from a VA medical doctor also stated that the 
Veteran does have moderate COPD, which was not addressed in the 
VA examination.  The Board also observes that numerous private 
treatment records were associated with the claims file after the 
September 2008 VA examination.  Given that the September 2008 VA 
examination did not address the Veteran's COPD or any effects 
benzene may have had on the Veteran's lung disability, the Board 
finds that his case must be remanded in order to afford the 
Veteran another VA examination.   

Further, the record shows that the Veteran has been receiving 
ongoing treatment at the VA for his disabilities.  However, the 
most recent VA treatment records in the claims file are from 
December 2008.  As VA medical records are constructively of 
record and must be obtained, the RO should obtain VA treatment 
records from December 2008 to the present.  See 38 C.F.R. 
§ 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Lastly, as the Veteran is claim that his hypertension and heart 
disability are secondary to his lung disability, these issues 
must also be returned to the RO as they are inextricably 
intertwined.  

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from December 2008 to the present. 

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature, extent and etiology of any current 
lung disability.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should report all current lung 
disability diagnoses.  Thereafter, the 
examiner should respond to the following:

     a.)  whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that any current lung 
disability is related to the Veteran's 
ACDUTRA, to include exposure to benzene.    

     b.)  whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that the Veteran's pre-
existing asthma increased in severity 
during ACDUTRA, to include exposure to 
benzene, and if so, whether the increase in 
severity was due to the natural progression 
of the disease.  
   
The examiner should provide a rationale for 
all conclusions.

3.  In the interest of avoiding future 
remand, the RO should then review the 
examination report to ensure that the above 
questions have been clearly answered and a 
rationale furnished for all opinions.  If 
not, appropriate action should be taken to 
remedy any such deficiencies in the 
examination report.  Moreover, the RO 
should determine whether any further 
examination and/or opinion is necessary 
based on the findings in this examination 
report.  For example, if the examiner 
opined that the Veteran's lung disability 
was causally related to service, then an 
opinion may be necessary to determine 
whether the Veteran's hypertension and 
heart disability are secondary to his lung 
disability.  

		4.  Thereafter, the issues on appeal should 
be
readjudicated.  If the benefits sought on 
appeal are not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


